Name: Directive 2008/1/EC of the European Parliament and of the Council of 15 January 2008 concerning integrated pollution prevention and control (Codified version) (Text with EEA relevance )
 Type: Directive
 Subject Matter: environmental policy;  industrial structures and policy;  deterioration of the environment;  information and information processing;  politics and public safety
 Date Published: 2008-01-29

 29.1.2008 EN Official Journal of the European Union L 24/8 DIRECTIVE 2008/1/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 January 2008 concerning integrated pollution prevention and control (Codified version) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 96/61/EC of 24 September 1996 concerning integrated pollution prevention and control (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified. (2) The objectives and principles of the Communitys environment policy, as set out in Article 174 of the Treaty, consist in particular of preventing, reducing and as far as possible eliminating pollution by giving priority to intervention at source and ensuring prudent management of natural resources, in compliance with the polluter pays principle and the principle of pollution prevention. (3) The Fifth Environmental Action Programme, the broad outline of which was approved by the Council and the Representatives of the Governments of the Member States, meeting within the Council, in the Resolution of 1 February 1993 on a Community programme of policy and action in relation to the environment and sustainable development (5), accorded priority to integrated pollution control as an important part of the move towards a more sustainable balance between human activity and socioeconomic development, on the one hand, and the resources and regenerative capacity of nature, on the other. (4) The implementation of an integrated approach to reduce pollution requires action at Community level in order to modify and supplement existing Community legislation concerning the prevention and control of pollution from industrial plants. (5) Council Directive 84/360/EEC of 28 June 1984 on the combating of air pollution from industrial plants (6) introduced a general framework requiring authorisation prior to any operation or substantial modification of industrial installations which may cause air pollution. (6) Directive 2006/11/EC of the European Parliament and of the Council of 15 February 2006 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community (7) provides for an authorisation requirement for the discharge of those substances. (7) Although Community legislation exists on the combating of air pollution and the prevention or minimisation of the discharge of dangerous substances into water, there is no comparable Community legislation aimed at preventing or minimising emissions into soil. (8) Different approaches to controlling emissions into the air, water or soil separately may encourage the shifting of pollution between the various environmental media rather than protecting the environment as a whole. (9) The objective of an integrated approach to pollution control is to prevent emissions into air, water or soil wherever this is practicable, taking into account waste management, and, where it is not, to minimise them in order to achieve a high level of protection for the environment as a whole. (10) This Directive should establish a general framework for integrated pollution prevention and control. It should lay down the measures necessary to implement integrated pollution prevention and control in order to achieve a high level of protection for the environment as a whole. Application of the principle of sustainable development should be promoted by an integrated approach to pollution control. (11) The provisions of this Directive should apply without prejudice to the provisions of Council Directive 85/337/EEC of 27 June 1985 on the assessment of the effects of certain public and private projects on the environment (8). When information or conclusions obtained further to the application of that Directive have to be taken into consideration for the granting of authorisation, this Directive should not affect the implementation of Directive 85/337/EEC. (12) Member States should take the necessary steps in order to ensure that the operator of the industrial activities referred to in this Directive is complying with the general principles of certain basic obligations. For that purpose it would suffice for the competent authorities to take those general principles into account when laying down the authorisation conditions. (13) Some of the provisions adopted pursuant to this Directive must be applied to existing installations after 30 October 2007 and others had to be applied as from 30 October 1999. (14) In order to tackle pollution problems more effectively and efficiently, environmental aspects should be taken into consideration by the operator. Those aspects should be communicated to the competent authority or authorities so that they can satisfy themselves, before granting a permit, that all appropriate preventive or pollution-control measures have been laid down. Very different application procedures may give rise to different levels of environmental protection and public awareness. Therefore, applications for permits under this Directive should include minimum data. (15) Full coordination of the authorisation procedure and conditions between competent authorities should make it possible to achieve the highest practicable level of protection for the environment as a whole. (16) The competent authority or authorities should grant or amend a permit only when integrated environmental protection measures for air, water and land have been laid down. (17) The permit should include all necessary measures to fulfil the authorisation conditions in order thus to achieve a high level of protection for the environment as a whole. Without prejudice to the authorisation procedure, those measures may also be the subject of general binding requirements. (18) Emission limit values, parameters or equivalent technical measures should be based on the best available techniques, without prescribing the use of one specific technique or technology and taking into consideration the technical characteristics of the installation concerned, its geographical location and local environmental conditions. In all cases the authorisation conditions should lay down provisions on minimising long-distance or transfrontier pollution and ensure a high level of protection for the environment as a whole. (19) It is for the Member States to determine how the technical characteristics of the installation concerned, its geographical location and local environmental conditions can, where appropriate, be taken into consideration. (20) When an environmental quality standard requires more stringent conditions than those that can be achieved by using the best available techniques, supplementary conditions should in particular be required by the permit, without prejudice to other measures that may be taken to comply with the environmental quality standards. (21) Because best available techniques will change with time, particularly in the light of technical advances, the competent authorities should monitor or be informed of such progress. (22) Changes to an installation may give rise to pollution. The competent authority or authorities should therefore be notified of any change which might affect the environment. Substantial changes to plant must be subject to the granting of prior authorisation in accordance with this Directive. (23) The authorisation conditions should be periodically reviewed and if necessary updated. Under certain conditions, they should in any event be re-examined. (24) Effective public participation in the taking of decisions should enable the public to express, and the decision-maker to take account of, opinions and concerns which may be relevant to those decisions, thereby increasing the accountability and transparency of the decision-making process and contributing to public awareness of environmental issues and support for the decisions taken. In particular, the public should have access to information on the operation of installations and their potential effect on the environment, and, before any decision is taken, to information relating to applications for permits for new installations or substantial changes and to the permits themselves, their updating and the relevant monitoring data. (25) Participation, including participation by associations, organisations and groups, in particular non-governmental organisations promoting environmental protection, should accordingly be fostered, including by promoting environmental education of the public. (26) On 25 June 1998 the Community signed the UNECE Convention on Access to Information, Public Participation in Decision-Making and Access to Justice in Environmental Matters (the Ã rhus Convention). Among the objectives of the Ã rhus Convention is the desire to guarantee rights of public participation in decision-making in environmental matters in order to contribute to the protection of the right to live in an environment which is adequate for personal health and well-being. (27) The development and exchange of information at Community level about best available techniques should help to redress the technological imbalances in the Community, should promote the worldwide dissemination of limit values and techniques used in the Community and should help the Member States in the efficient implementation of this Directive. (28) Reports on the implementation and effectiveness of this Directive should be drawn up regularly. (29) This Directive is concerned with installations whose potential for pollution, and therefore transfrontier pollution, is significant. Transboundary consultation should be organised where applications relate to the licensing of new installations or substantial changes to installations which are likely to have significant negative environmental effects. The applications relating to such proposals or substantial changes should be available to the public of the Member State likely to be affected. (30) The need for action may be identified at Community level to lay down emission limit values for certain categories of installation and pollutant covered by this Directive. The European Parliament and the Council should set such emission limit values in accordance with the provisions of the Treaty. (31) The provisions of this Directive should apply without prejudice to Community provisions on health and safety at the workplace. (32) This Directive should be without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives as set out in Annex VI, Part B, HAVE ADOPTED THIS DIRECTIVE: Article 1 Purpose and scope The purpose of this Directive is to achieve integrated prevention and control of pollution arising from the activities listed in Annex I. It lays down measures designed to prevent or, where that is not practicable, to reduce emissions in the air, water and land from the abovementioned activities, including measures concerning waste, in order to achieve a high level of protection of the environment taken as a whole, without prejudice to Directive 85/337/EEC and other relevant Community provisions. Article 2 Definitions For the purposes of this Directive the following definitions shall apply: 1. substance means any chemical element and its compounds, with the exception of radioactive substances within the meaning of Council Directive 96/29/Euratom of 13 May 1996 laying down basic safety standards for the protection of the health of workers and the general public against the dangers arising from ionizing radiation (9) and genetically modified organisms within the meaning of Council Directive 90/219/EEC of 23 April 1990 on the contained use of genetically modified micro-organisms (10) and Directive 2001/18/EC of the European Parliament and of the Council of 12 March 2001 on the deliberate release into the environment of genetically modified organisms (11); 2. pollution means the direct or indirect introduction, as a result of human activity, of substances, vibrations, heat or noise into the air, water or land which may be harmful to human health or the quality of the environment, result in damage to material property, or impair or interfere with amenities and other legitimate uses of the environment; 3. installation means a stationary technical unit where one or more activities listed in Annex I are carried out, and any other directly associated activities which have a technical connection with the activities carried out on that site and which could have an effect on emissions and pollution; 4. existing installation means an installation which on 30 October 1999, in accordance with legislation existing before that date, was in operation or was authorised or, in the view of the competent authority, was the subject of a full request for authorisation, provided that that installation was put into operation no later than 30 October 2000; 5. emission means the direct or indirect release of substances, vibrations, heat or noise from individual or diffuse sources in the installation into the air, water or land; 6. emission limit values means the mass, expressed in terms of certain specific parameters, concentration and/or level of an emission, which may not be exceeded during one or more periods of time; emission limit values may also be laid down for certain groups, families or categories of substances, in particular for those listed in Annex III. The emission limit values for substances normally apply at the point where the emissions leave the installation, any dilution being disregarded when determining them; with regard to indirect releases into water, the effect of a water treatment plant may be taken into account when determining the emission limit values of the installation involved, provided that an equivalent level is guaranteed for the protection of the environment as a whole and provided this does not lead to higher levels of pollution in the environment, without prejudice to Directive 2006/11/Ã C or the Directives implementing it; 7. environmental quality standard means the set of requirements which must be fulfilled at a given time by a given environment or particular part thereof, as set out in Community legislation; 8. competent authority means the authority or authorities or bodies responsible under the legal provisions of the Member States for carrying out the obligations arising from this Directive; 9. permit means that part or the whole of a written decision (or several such decisions) granting authorisation to operate all or part of an installation, subject to certain conditions which guarantee that the installation complies with the requirements of this Directive. A permit may cover one or more installations or parts of installations on the same site operated by the same operator; 10. change in operation means a change in the nature or functioning, or an extension, of the installation which may have consequences for the environment; 11. substantial change means a change in operation which, in the opinion of the competent authority, may have significant negative effects on human beings or the environment; for the purposes of this definition, any change to or extension of an operation shall be deemed to be substantial if the change or extension in itself meets the thresholds, if any, set out in Annex I; 12. best available techniques means the most effective and advanced stage in the development of activities and their methods of operation which indicate the practical suitability of particular techniques for providing in principle the basis for emission limit values designed to prevent and, where that is not practicable, generally to reduce emissions and the impact on the environment as a whole: (a) techniques shall include both the technology used and the way in which the installation is designed, built, maintained, operated and decommissioned; (b) available techniques means those developed on a scale which allows implementation in the relevant industrial sector, under economically and technically viable conditions, taking into consideration the costs and advantages, whether or not the techniques are used or produced inside the Member State in question, as long as they are reasonably accessible to the operator; (c) best means most effective in achieving a high general level of protection of the environment as a whole. In determining the best available techniques, special consideration should be given to the items listed in Annex IV; 13. operator means any natural or legal person who operates or controls the installation or, where this is provided for in national legislation, to whom decisive economic power over the technical functioning of the installation has been delegated; 14. the public means one or more natural or legal persons and, in accordance with national legislation or practice, their associations, organisations or groups; 15. the public concerned means the public affected or likely to be affected by, or having an interest in, the taking of a decision on the issuing or the updating of a permit or of permit conditions; for the purposes of this definition, non-governmental organisations promoting environmental protection and meeting any requirements under national law shall be deemed to have an interest. Article 3 General principles governing the basic obligations of the operator 1. Member States shall take the necessary measures to provide that the competent authorities ensure that installations are operated in such a way that: (a) all the appropriate preventive measures are taken against pollution, in particular through application of the best available techniques; (b) no significant pollution is caused; (c) waste production is avoided in accordance with Directive 2006/12/EC of the European Parliament and of the Council of 5 April 2006 on waste (12); where waste is produced, it is recovered or, where that is technically and economically impossible, it is disposed of while avoiding or reducing any impact on the environment; (d) energy is used efficiently; (e) the necessary measures are taken to prevent accidents and limit their consequences; (f) the necessary measures are taken upon definitive cessation of activities to avoid any pollution risk and return the site of operation to a satisfactory state. 2. For the purposes of compliance with this Article, it shall be sufficient if Member States ensure that the competent authorities take account of the general principles set out in paragraph 1 when they determine the conditions of the permit. Article 4 Permits for new installations Member States shall take the necessary measures to ensure that no new installation is operated without a permit issued in accordance with this Directive, without prejudice to the exceptions provided for in Directive 2001/80/EC of the European Parliament and of the Council of 23 October 2001 on the limitation of emissions of certain pollutants into the air from large combustion plants (13). Article 5 Requirements for the granting of permits for existing installations 1. Member States shall take the necessary measures to ensure that the competent authorities see to it, by means of permits in accordance with Articles 6 and 8 or, as appropriate, by reconsidering and, where necessary, by updating the conditions, that existing installations operate in accordance with the requirements of Articles 3, 7, 9, 10 and 13, Article 14(a) and (b) and Article 15(2) not later than 30 October 2007, without prejudice to specific Community legislation. 2. Member States shall take the necessary measures to apply the provisions of Articles 1, 2, 11 and 12, Article 14(c), Article 15(1) and (3), Articles 17, 18 and Article 19(2) to existing installations as from 30 October 1999. Article 6 Applications for permits 1. Member States shall take the necessary measures to ensure that an application to the competent authority for a permit includes a description of: (a) the installation and its activities; (b) the raw and auxiliary materials, other substances and the energy used in or generated by the installation; (c) the sources of emissions from the installation; (d) the conditions of the site of the installation; (e) the nature and quantities of foreseeable emissions from the installation into each medium as well as identification of significant effects of the emissions on the environment; (f) the proposed technology and other techniques for preventing or, where this not possible, reducing emissions from the installation; (g) where necessary, measures for the prevention and recovery of waste generated by the installation; (h) further measures planned to comply with the general principles of the basic obligations of the operator as provided for in Article 3; (i) measures planned to monitor emissions into the environment; (j) the main alternatives, if any, studied by the applicant in outline. An application for a permit shall also include a non-technical summary of the details referred to in points (a) to (j). 2. Where information supplied in accordance with the requirements provided for in Directive 85/337/EEC or a safety report prepared in accordance with Council Directive 96/82/EC of 9 December 1996 on the control of major-accident hazards involving dangerous substances (14) or other information produced in response to other legislation fulfils any of the requirements of this Article, that information may be included in, or attached to, the application. Article 7 Integrated approach to issuing permits Member States shall take the measures necessary to ensure that the conditions of, and procedure for the grant of, the permit are fully coordinated where more than one competent authority is involved, in order to guarantee an effective integrated approach by all authorities competent for this procedure. Article 8 Decisions Without prejudice to other requirements laid down in national or Community legislation, the competent authority shall grant a permit containing conditions guaranteeing that the installation complies with the requirements of this Directive or, if it does not, shall refuse to grant the permit. All permits granted and modified permits must include details of the arrangements made for air, water and land protection as referred to in this Directive. Article 9 Conditions of the permit 1. Member States shall ensure that the permit includes all measures necessary for compliance with the requirements of Articles 3 and 10 for the granting of permits in order to achieve a high level of protection for the environment as a whole by means of protection of the air, water and land. 2. In the case of a new installation or a substantial change where Article 4 of Directive 85/337/EEC applies, any relevant information obtained or conclusion arrived at pursuant to Articles 5, 6 and 7 of that Directive shall be taken into consideration for the purposes of granting the permit. 3. The permit shall include emission limit values for polluting substances, in particular those listed in Annex III, likely to be emitted from the installation concerned in significant quantities, having regard to their nature and their potential to transfer pollution from one medium to another (water, air and land). If necessary, the permit shall include appropriate requirements ensuring protection of the soil and ground water and measures concerning the management of waste generated by the installation. Where appropriate, limit values may be supplemented or replaced by equivalent parameters or technical measures. For installations under point 6.6 in Annex I, emission limit values laid down in accordance with this paragraph shall take into account practical considerations appropriate to these categories of installation. Where emissions of a greenhouse gas from an installation are specified in Annex I to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community (15) in relation to an activity carried out in that installation, the permit shall not include an emission limit value for direct emissions of that gas unless it is necessary to ensure that no significant local pollution is caused. For activities listed in Annex I to Directive 2003/87/EC, Member States may choose not to impose requirements relating to energy efficiency in respect of combustion units or other units emitting carbon dioxide on the site. Where necessary, the competent authorities shall amend the permit as appropriate. The third, fourth and fifth subparagraphs shall not apply to installations temporarily excluded from the scheme for greenhouse gas emission allowance trading within the Community in accordance with Article 27 of Directive 2003/87/EC. 4. Without prejudice to Article 10, the emission limit values and the equivalent parameters and technical measures referred to in paragraph 3 shall be based on the best available techniques, without prescribing the use of any technique or specific technology, but taking into account the technical characteristics of the installation concerned, its geographical location and the local environmental conditions. In all circumstances, the conditions of the permit shall contain provisions on the minimisation of long-distance or transboundary pollution and ensure a high level of protection for the environment as a whole. 5. The permit shall contain suitable release monitoring requirements, specifying measurement methodology and frequency, evaluation procedure and an obligation to supply the competent authority with data required for checking compliance with the permit. For installations under point 6.6 in Annex I, the measures referred to in this paragraph may take account of costs and benefits. 6. The permit shall contain measures relating to conditions other than normal operating conditions. Thus, where there is a risk that the environment may be affected, appropriate provision shall be made for start-up, leaks, malfunctions, momentary stoppages and definitive cessation of operations. The permit may also contain temporary derogations from the requirements of paragraph 4 if a rehabilitation plan approved by the competent authority ensures that these requirements will be met within six months and if the project leads to a reduction of pollution. 7. The permit may contain such other specific conditions for the purposes of this Directive as the Member State or competent authority may think fit. 8. Without prejudice to the obligation to implement a permit procedure pursuant to this Directive, Member States may prescribe certain requirements for certain categories of installations in general binding rules instead of including them in individual permit conditions, provided that an integrated approach and an equivalent high level of environmental protection as a whole are ensured. Article 10 Best available techniques and environmental quality standards Where an environmental quality standard requires stricter conditions than those achievable by the use of the best available techniques, additional measures shall in particular be required in the permit, without prejudice to other measures which might be taken to comply with environmental quality standards. Article 11 Developments in best available techniques Member States shall ensure that the competent authority follows or is informed of developments in best available techniques. Article 12 Changes by operators to installations 1. Member States shall take the necessary measures to ensure that the operator informs the competent authorities of any planned change in the operation. Where appropriate, the competent authorities shall update the permit or the conditions. 2. Member States shall take the necessary measures to ensure that no substantial change planned by the operator is made without a permit issued in accordance with this Directive. The application for a permit and the decision by the competent authority must cover those parts of the installation and those aspects listed in Article 6 that may be affected by the change. The relevant provisions of Article 3, Articles 6 to 10 and Article 15(1), (2) and (3) shall apply mutatis mutandis. Article 13 Reconsideration and updating of permit conditions by the competent authority 1. Member States shall take the necessary measures to ensure that competent authorities periodically reconsider and, where necessary, update permit conditions. 2. The reconsideration shall be undertaken in any event where: (a) the pollution caused by the installation is of such significance that the existing emission limit values of the permit need to be revised or new such values need to be included in the permit; (b) substantial changes in the best available techniques make it possible to reduce emissions significantly without imposing excessive costs; (c) the operational safety of the process or activity requires other techniques to be used; (d) new provisions of Community or national legislation so dictate. Article 14 Compliance with permit conditions Member States shall take the necessary measures to ensure that: (a) the conditions of the permit are complied with by the operator when operating the installation; (b) the operator regularly informs the competent authority of the results of the monitoring of releases and without delay of any incident or accident significantly affecting the environment; (c) operators of installations afford the representatives of the competent authority all necessary assistance to enable them to carry out any inspections within the installation, to take samples and to gather any information necessary for the performance of their duties for the purposes of this Directive. Article 15 Access to information and public participation in the permit procedure 1. Member States shall ensure that the public concerned is given early and effective opportunities to participate in the procedure for: (a) issuing a permit for new installations; (b) issuing a permit for any substantial change; (c) updating of a permit or permit conditions for an installation in accordance with Article 13(2)(a). The procedure set out in Annex V shall apply for the purposes of such participation. 2. The results of monitoring of releases as required under the permit conditions referred to in Article 9 and held by the competent authority shall be made available to the public. 3. Paragraphs 1 and 2 shall apply subject to the restrictions laid down in Article 4(1), (2) and (4) of Directive 2003/4/EC of the European Parliament and of the Council of 28 January 2003 on public access to environmental information (16). 4. When a decision has been taken, the competent authority shall inform the public in accordance with the appropriate procedures and shall make available to the public the following information: (a) the content of the decision, including a copy of the permit and of any conditions and any subsequent updates; and (b) having examined the concerns and opinions expressed by the public concerned, the reasons and considerations on which the decision is based, including information on the public participation process. Article 16 Access to justice 1. Member States shall ensure that, in accordance with the relevant national legal system, members of the public concerned have access to a review procedure before a court of law or another independent and impartial body established by law to challenge the substantive or procedural legality of decisions, acts or omissions subject to the public participation provisions of this Directive when: (a) they have a sufficient interest; or (b) they maintain the impairment of a right, where administrative procedural law of a Member State requires this as a precondition. 2. Member States shall determine at what stage the decisions, acts or omissions may be challenged. 3. What constitutes a sufficient interest and impairment of a right shall be determined by the Member States, consistently with the objective of giving the public concerned wide access to justice. To this end, the interest of any non-governmental organisation promoting environmental protection and meeting any requirements under national law shall be deemed sufficient for the purpose of paragraph 1(a). Such organisations shall also be deemed to have rights capable of being impaired for the purpose of paragraph 1(b). 4. The provisions of this Article shall not exclude the possibility of a preliminary review procedure before an administrative authority and shall not affect the requirement of exhaustion of administrative review procedures prior to recourse to judicial review procedures, where such a requirement exists under national law. Any such procedure shall be fair, equitable, timely and not prohibitively expensive. 5. In order to further the effectiveness of the provisions of this Article, Member States shall ensure that practical information is made available to the public on access to administrative and judicial review procedures. Article 17 Exchange of information 1. With a view to exchanging information, Member States shall take the necessary measures to send the Commission every three years, and for the first time before 30 April 2001, the available representative data on the limit values laid down by specific category of activities in accordance with Annex I and, if appropriate, the best available techniques from which those values are derived in accordance with, in particular, Article 9. On subsequent occasions the data shall be supplemented in accordance with the procedures laid down in paragraph 3 of this Article. 2. The Commission shall organise an exchange of information between Member States and the industries concerned on best available techniques, associated monitoring, and developments in them. Every three years the Commission shall publish the results of the exchanges of information. 3. At intervals of three years, and for the first time for the period 30 October 1999 to 30 October 2002 inclusive, Member States shall send information to the Commission on the implementation of this Directive in the form of a report. The report shall be drawn up on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure laid down in Article 6(2) of Council Directive 91/692/EEC of 23 December 1991 standardising and rationalising reports on the implementation of certain Directives relating to the environment (17). The questionnaire or outline shall be sent to the Member States six months before the start of the period covered by the report. The report shall be submitted to the Commission within nine months of the end of the three-year period covered by it. The Commission shall publish a Community report on the implementation of the Directive within nine months of receiving the reports from the Member States. The Commission shall submit the Community report to the European Parliament and to the Council, accompanied by proposals if necessary. 4. Member States shall establish or designate the authority or authorities which are to be responsible for the exchange of information under paragraphs 1, 2 and 3 and shall inform the Commission accordingly. Article 18 Transboundary effects 1. Where a Member State is aware that the operation of an installation is likely to have significant negative effects on the environment of another Member State, or where a Member State likely to be significantly affected so requests, the Member State in whose territory the application for a permit pursuant to Article 4 or Article 12(2) was submitted shall forward to the other Member State any information required to be given or made available pursuant to Annex V at the same time as it makes it available to its own nationals. Such information shall serve as a basis for any consultations necessary in the framework of the bilateral relations between the two Member States on a reciprocal and equivalent basis. 2. Within the framework of their bilateral relations, Member States shall see to it that in the cases referred to in paragraph 1 the applications are also made available for an appropriate period of time to the public of the Member State likely to be affected so that it will have the right to comment on them before the competent authority reaches its decision. 3. The results of any consultations pursuant to paragraphs 1 and 2 must be taken into consideration when the competent authority reaches a decision on the application. 4. The competent authority shall inform any Member State which has been consulted pursuant to paragraph 1 of the decision reached on the application and shall forward to it the information referred to in Article 15(4). That Member State shall take the measures necessary to ensure that that information is made available in an appropriate manner to the public concerned in its own territory. Article 19 Community emission limit values 1. Where the need for Community action has been identified, on the basis, in particular, of the exchange of information provided for in Article 17, the European Parliament and the Council, acting on a proposal from the Commission, shall set emission limit values, in accordance with the procedures laid down in the Treaty, for: (a) the categories of installations listed in Annex I except for the landfills covered by points 5,1 and 5,4 of that Annex, and (b) the polluting substances referred to in Annex III. 2. In the absence of Community emission limit values defined pursuant to this Directive, the relevant emission limit values contained in the Directives listed in Annex II and in other Community legislation shall be applied as minimum emission limit values pursuant to this Directive for the installations listed in Annex I. 3. Without prejudice to the requirements of this Directive, the technical requirements applicable for the landfills covered by points 5,1 and 5,4 of Annex I, have been fixed in Council Directive 1999/31/EC of 26 April 1999 on the landfill of waste (18). Article 20 Transitional provisions 1. The provisions of Directive 84/360/EEC, the provisions of Articles 4, 5 and 6(2) of Directive 2006/11/EC and the relevant provisions concerning authorisation systems in the Directives listed in Annex II shall apply, without prejudice to the exceptions provided for in Directive 2001/80/EC, to existing installations in respect of activities listed in Annex I until the measures required pursuant to Article 5 of this Directive have been taken by the competent authorities. 2. The relevant provisions concerning authorisation systems in the Directives listed in Annex II shall not, in respect of the activities listed in Annex I, apply to installations which are not existing installations within the meaning of point 4 of Article 2. 3. Directive 84/360/EEC shall be repealed on 30 October 2007. Acting on a proposal from the Commission, the Council or the European Parliament and the Council shall, where necessary, amend the relevant provisions of the Directives listed in Annex II in order to adapt them to the requirements of this Directive before 30 October 2007. Article 21 Communication Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive. Article 22 Repeal Directive 96/61/EC, as amended by the acts listed in Annex VI, Part A, is repealed, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives as set out in Annex VI, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex VII. Article 23 Entry into force This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 24 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 15 January 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) OJ C 97, 28.4.2007, p. 12. (2) Opinion of the European Parliament of 19 June 2007 (not yet published in the Official Journal) and Council Decision of 17 December 2007. (3) OJ L 257, 10.10.1996, p. 26. Directive as last amended by Regulation (EC) No 166/2006 of the European Parliament and of the Council (OJ L 33, 4.2.2006, p. 1). (4) See Annex VI, Part A. (5) OJ C 138, 17.5.1993, p. 1. (6) OJ L 188, 16.7.1984, p. 20. Directive as amended by Directive 91/692/EEC (OJ L 377, 31.12.1991, p. 48). (7) OJ L 64, 4.3.2006, p. 52. (8) OJ L 175, 5.7.1985, p. 40. Directive as last amended by Directive 2003/35/EC of the European Parliament and of the Council (OJ L 156, 25.6.2003, p. 17). (9) OJ L 159, 29.6.1996, p. 1. (10) OJ L 117, 8.5.1990, p. 1. Directive as last amended by Commission Decision 2005/174/EC (OJ L 59, 5.3.2005, p. 20). (11) OJ L 106, 17.4.2001, p. 1. Directive as last amended by Regulation (EC) No 1830/2003 (OJ L 268, 18.10.2003, p. 24). (12) OJ L 114, 27.4.2006, p. 9. (13) OJ L 309, 27.11.2001, p. 1. Directive as last amended by Council Directive 2006/105/EC (OJ L 363, 20.12.2006, p. 368). (14) OJ L 10, 14.1.1997, p. 13. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (15) OJ L 275, 25.10.2003, p. 32. Directive as amended by Directive 2004/101/EC (OJ L 338, 13.11.2004, p. 18). (16) OJ L 41, 14.2.2003, p. 26. (17) OJ L 377, 31.12.1991, p. 48. Directive as amended by Regulation (EC) No 1882/2003. (18) OJ L 182, 16.7.1999, p. 1. Directive as amended by Regulation (EC) No 1882/2003. ANNEX I CATEGORIES OF INDUSTRIAL ACTIVITIES REFERRED TO IN ARTICLE 1 1. Installations or parts of installations used for research, development and testing of new products and processes are not covered by this Directive. 2. The threshold values given below generally refer to production capacities or outputs. Where one operator carries out several activities falling under the same subheading in the same installation or on the same site, the capacities of such activities are added together. 1. Energy industries 1.1. Combustion installations with a rated thermal input exceeding 50 MW. 1.2. Mineral oil and gas refineries. 1.3. Coke ovens. 1.4. Coal gasification and liquefaction plants. 2. Production and processing of metals 2.1. Metal ore (including sulphide ore) roasting or sintering installations. 2.2. Installations for the production of pig iron or steel (primary or secondary fusion) including continuous casting, with a capacity exceeding 2,5 tonnes per hour. 2.3. Installations for the processing of ferrous metals: (a) hot-rolling mills with a capacity exceeding 20 tonnes of crude steel per hour; (b) smitheries with hammers the energy of which exceeds 50 kilojoules per hammer, where the calorific power used exceeds 20 MW; (c) application of protective fused metal coats with an input exceeding 2 tonnes of crude steel per hour. 2.4. Ferrous metal foundries with a production capacity exceeding 20 tonnes per day. 2.5. Installations: (a) for the production of non-ferrous crude metals from ore, concentrates or secondary raw materials by metallurgical, chemical or electrolytic processes; (b) for the smelting, including the alloyage, of non-ferrous metals, including recovered products, (refining, foundry casting, etc.) with a melting capacity exceeding 4 tonnes per day for lead and cadmium or 20 tonnes per day for all other metals. 2.6. Installations for surface treatment of metals and plastic materials using an electrolytic or chemical process where the volume of the treatment vats exceeds 30 m3. 3. Mineral industry 3.1. Installations for the production of cement clinker in rotary kilns with a production capacity exceeding 500 tonnes per day or lime in rotary kilns with a production capacity exceeding 50 tonnes per day or in other furnaces with a production capacity exceeding 50 tonnes per day. 3.2. Installations for the production of asbestos and the manufacture of asbestos-based products. 3.3. Installations for the manufacture of glass including glass fibre with a melting capacity exceeding 20 tonnes per day. 3.4. Installations for melting mineral substances including the production of mineral fibres with a melting capacity exceeding 20 tonnes per day. 3.5. Installations for the manufacture of ceramic products by firing, in particular roofing tiles, bricks, refractory bricks, tiles, stoneware or porcelain, with a production capacity exceeding 75 tonnes per day, and/or with a kiln capacity exceeding 4 m3 and with a setting density per kiln exceeding 300 kg/m3. 4. Chemical industry Production within the meaning of the categories of activities contained in this section means the production on an industrial scale by chemical processing of substances or groups of substances listed in points 4.1 to 4.6. 4.1. Chemical installations for the production of basic organic chemicals, such as: (a) simple hydrocarbons (linear or cyclic, saturated or unsaturated, aliphatic or aromatic); (b) oxygen-containing hydrocarbons such as alcohols, aldehydes, ketones, carboxylic acids, esters, acetates, ethers, peroxides, epoxy resins; (c) sulphurous hydrocarbons; (d) nitrogenous hydrocarbons such as amines, amides, nitrous compounds, nitro compounds or nitrate compounds, nitriles, cyanates, isocyanates; (e) phosphorus-containing hydrocarbons; (f) halogenic hydrocarbons; (g) organometallic compounds; (h) basic plastic materials (polymers, synthetic fibres and cellulose-based fibres); (i) synthetic rubbers; (j) dyes and pigments; (k) surface-active agents and surfactants. 4.2. Chemical installations for the production of basic inorganic chemicals, such as: (a) gases, such as ammonia, chlorine or hydrogen chloride, fluorine or hydrogen fluoride, carbon oxides, sulphur compounds, nitrogen oxides, hydrogen, sulphur dioxide, carbonyl chloride; (b) acids, such as chromic acid, hydrofluoric acid, phosphoric acid, nitric acid, hydrochloric acid, sulphuric acid, oleum, sulphurous acids; (c) bases, such as ammonium hydroxide, potassium hydroxide, sodium hydroxide; (d) salts, such as ammonium chloride, potassium chlorate, potassium carbonate, sodium carbonate, perborate, silver nitrate; (e) non-metals, metal oxides or other inorganic compounds such as calcium carbide, silicon, silicon carbide. 4.3. Chemical installations for the production of phosphorous-, nitrogen- or potassium-based fertilisers (simple or compound fertilisers). 4.4. Chemical installations for the production of basic plant health products and of biocides. 4.5. Installations using a chemical or biological process for the production of basic pharmaceutical products. 4.6. Chemical installations for the production of explosives. 5. Waste management Without prejudice to Article 11 of Directive 2006/12/EC or Article 3 of Council Directive 91/689/EEC of 12 December 1991 on hazardous waste (1): 5.1. Installations for the disposal or recovery of hazardous waste as defined in the list referred to in Article 1(4) of Directive 91/689/EEC, as defined in Annexes II A and II B (operations R1, R5, R6, R8 and R9) to Directive 2006/12/EC and in Council Directive 75/439/EEC of 16 June 1975 on the disposal of waste oils (2), with a capacity exceeding 10 tonnes per day. 5.2. Installations for the incineration of municipal waste (household waste and similar commercial, industrial and institutional wastes) with a capacity exceeding 3 tonnes per hour. 5.3. Installations for the disposal of non-hazardous waste as defined in Annex II A to Directive 2006/12/EC under headings D8 and D9, with a capacity exceeding 50 tonnes per day. 5.4. Landfills receiving more than 10 tonnes per day or with a total capacity exceeding 25 000 tonnes, excluding landfills of inert waste. 6. Other activities 6.1. Industrial plants for the production of: (a) pulp from timber or other fibrous materials; (b) paper and cardboard with a production capacity exceeding 20 tonnes per day. 6.2. Plants for the pre-treatment (operations such as washing, bleaching, mercerisation) or dyeing of fibres or textiles where the treatment capacity exceeds 10 tonnes per day. 6.3. Plants for the tanning of hides and skins where the treatment capacity exceeds 12 tonnes of finished products per day. (a) Slaughterhouses with a carcase production capacity greater than 50 tonnes per day. (b) Treatment and processing intended for the production of food products from:  animal raw materials (other than milk) with a finished product production capacity greater than 75 tonnes per day,  vegetable raw materials with a finished product production capacity greater than 300 tonnes per day (average value on a quarterly basis). (c) Treatment and processing of milk, the quantity of milk received being greater than 200 tonnes per day (average value on an annual basis). 6.5. Installations for the disposal or recycling of animal carcases and animal waste with a treatment capacity exceeding 10 tonnes per day. 6.6. Installations for the intensive rearing of poultry or pigs with more than: (a) 40 000 places for poultry; (b) 2 000 places for production pigs (over 30 kg); or (c) 750 places for sows. 6.7. Installations for the surface treatment of substances, objects or products using organic solvents, in particular for dressing, printing, coating, degreasing, waterproofing, sizing, painting, cleaning or impregnating, with a consumption capacity of more than 150 kg per hour or more than 200 tonnes per year. 6.8. Installations for the production of carbon (hard-burnt coal) or electrographite by means of incineration or graphitisation. (1) OJ L 377, 31.12.1991, p. 20. Directive as last amended by Regulation (EC) No 166/2006 of the European Parliament and of the Council (OJ L 33, 4.2.2006, p. 1). (2) OJ L 194, 25.7.1975, p. 23. Directive as last amended by Directive 2000/76/EC of the European Parliament and of the Council (OJ L 332, 28.12.2000, p. 91). ANNEX II LIST OF THE DIRECTIVES REFERRED TO IN ARTICLES 19(2), (3) AND 20 1. Council Directive 87/217/EEC of 19 March 1987 on the prevention and reduction of environmental pollution by asbestos. 2. Council Directive 82/176/EEC of 22 March 1982 on limit values and quality objectives for mercury discharges by the chlor-alkali electrolysis industry. 3. Council Directive 83/513/EEC of 26 September 1983 on limit values and quality objectives for cadmium discharges. 4. Council Directive 84/156/EEC of 8 March 1984 on limit values and quality objectives for mercury discharges by sectors other than the chlor-alkali electrolysis industry. 5. Council Directive 84/491/EEC of 9 October 1984 on limit values and quality objectives for discharges of hexachlorocyclohexane. 6. Council Directive 86/280/EEC of 12 June 1986 on limit values and quality objectives for discharges of certain dangerous substances included in List I of the Annex to Directive 76/464/EEC. 7. Directive 2000/76/EC of the European Parliament and of the Council of 4 December 2000 on the incineration of waste. 8. Council Directive 92/112/EEC of 15 December 1992 on procedures for harmonising the programmes for the reduction and eventual elimination of pollution caused by waste from the titanium dioxide industry. 9. Directive 2001/80/EC of the European Parliament and of the Council of 23 October 2001 on the limitation of emissions of certain pollutants into the air from large combustion plants. 10. Directive 2006/11/EC of the European Parliament and of the Council of 15 February 2006 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community. 11. Directive 2006/12/EC of the European Parliament and of the Council of 5 April 2006 on waste. 12. Council Directive 75/439/EEC of 16 June 1975 on the disposal of waste oils. 13. Council Directive 91/689/EEC of 12 December 1991 on hazardous waste. 14. Council Directive 1999/31/EC of 26 April 1999 on the landfill of waste. ANNEX III INDICATIVE LIST OF THE MAIN POLLUTING SUBSTANCES TO BE TAKEN INTO ACCOUNT IF THEY ARE RELEVANT FOR FIXING EMISSION LIMIT VALUES Air 1. Sulphur dioxide and other sulphur compounds. 2. Oxides of nitrogen and other nitrogen compounds. 3. Carbon monoxide. 4. Volatile organic compounds. 5. Metals and their compounds. 6. Dust. 7. Asbestos (suspended particulates, fibres). 8. Chlorine and its compounds. 9. Fluorine and its compounds. 10. Arsenic and its compounds. 11. Cyanides. 12. Substances and preparations which have been proved to possess carcinogenic or mutagenic properties or properties which may affect reproduction via the air. 13. Polychlorinated dibenzodioxins and polychlorinated dibenzofurans. Water 1. Organohalogen compounds and substances which may form such compounds in the aquatic environment. 2. Organophosphorus compounds. 3. Organotin compounds. 4. Substances and preparations which have been proved to possess carcinogenic or mutagenic properties or properties which may affect reproduction in or via the aquatic environment. 5. Persistent hydrocarbons and persistent and bioaccumulable organic toxic substances. 6. Cyanides. 7. Metals and their compounds. 8. Arsenic and its compounds. 9. Biocides and plant health products. 10. Materials in suspension. 11. Substances which contribute to eutrophication (in particular, nitrates and phosphates). 12. Substances which have an unfavourable influence on the oxygen balance (and can be measured using parameters such as BOD, COD, etc.). ANNEX IV Considerations to be taken into account generally or in specific cases when determining best available techniques, as defined in Article 2(12), bearing in mind the likely costs and benefits of a measure and the principles of precaution and prevention: 1. the use of low-waste technology; 2. the use of less hazardous substances; 3. the furthering of recovery and recycling of substances generated and used in the process and of waste, where appropriate; 4. comparable processes, facilities or methods of operation which have been tried with success on an industrial scale; 5. technological advances and changes in scientific knowledge and understanding; 6. the nature, effects and volume of the emissions concerned; 7. the commissioning dates for new or existing installations; 8. the length of time needed to introduce the best available technique; 9. the consumption and nature of raw materials (including water) used in the process and energy efficiency; 10. the need to prevent or reduce to a minimum the overall impact of the emissions on the environment and the risks to it; 11. the need to prevent accidents and to minimise the consequences for the environment; 12. the information published by the Commission pursuant to Article 17(2), second subparagraph, or by international organisations. ANNEX V PUBLIC PARTICIPATION IN DECISION-MAKING 1. The public shall be informed (by public notices or other appropriate means such as electronic media where available) of the following matters early in the procedure for the taking of a decision or, at the latest, as soon as the information can reasonably be provided: (a) the application for a permit or, as the case may be, the proposal for the updating of a permit or of permit conditions in accordance with Article 15(1), including the description of the elements listed in Article 6(1); (b) where applicable, the fact that a decision is subject to a national or transboundary environmental impact assessment or to consultations between Member States in accordance with Article 18; (c) details of the competent authorities responsible for taking the decision, those from which relevant information can be obtained, those to which comments or questions can be submitted, and details of the time schedule for transmitting comments or questions; (d) the nature of possible decisions or, where there is one, the draft decision; (e) where applicable, the details relating to a proposal for the updating of a permit or of permit conditions; (f) an indication of the times and places where, or means by which, the relevant information will be made available; (g) details of the arrangements for public participation and consultation made pursuant to point 5. 2. Member States shall ensure that, within appropriate time-frames, the following is made available to the public concerned: (a) in accordance with national legislation, the main reports and advice issued to the competent authority or authorities at the time when the public concerned were informed in accordance with point 1; (b) in accordance with the provisions of Directive 2003/4/EC, information other than that referred to in point 1 which is relevant for the decision in accordance with Article 8 and which only becomes available after the time the public concerned was informed in accordance with point 1. 3. The public concerned shall be entitled to express comments and opinions to the competent authority before a decision is taken. 4. The results of the consultations held pursuant to this Annex must be taken into due account in the taking of a decision. 5. The detailed arrangements for informing the public (for example by bill posting within a certain radius or publication in local newspapers) and consulting the public concerned (for example by written submissions or by way of a public inquiry) shall be determined by the Member States. Reasonable time-frames for the different phases shall be provided, allowing sufficient time for informing the public and for the public concerned to prepare and participate effectively in environmental decision-making subject to the provisions of this Annex. ANNEX VI PART A Repealed Directive with its successive amendments (referred to in Article 22) Council Directive 96/61/EC (OJ L 257, 10.10.1996, p. 26). Directive 2003/35/EC of the European Parliament and of the Council (OJ L 156, 25.6.2003, p. 17). only Article 4 and Annex II Directive 2003/87/EC of the European Parliament and of the Council (OJ L 275, 25.10.2003, p. 32). only Article 26 Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). only point (61) of Annex III Regulation (EC) No 166/2006 of the European Parliament and of the Council (OJ L 33, 4.2.2006, p. 1). only Article 21(2) PART B List of time-limits for transposition into national law (referred to in Article 22) Directive Time-limit for transposition 96/61/EC 30 October 1999 2003/35/EC 25 June 2005 2003/87/EC 31 December 2003 ANNEX VII CORRELATION TABLE Directive 96/61/EC This Directive Article 1 Article 1 Article 2, introductory words Article 2, introductory words Article 2(1-9) Article 2(1-9) Article 2(10)(a) Article 2(10) Article 2(10)(b) Article 2(11) Article 2(11), first subparagraph, introductory wording Article 2(12), first subparagraph, introductory wording Article 2(11), first subparagraph, first indent Article 2(12), first subparagraph, (a) Article 2(11), first subparagraph, second indent Article 2(12), first subparagraph, (b) Article 2(11), first subparagraph, third indent Article 2(12), first subparagraph, (c) Article 2(11), second subparagraph Article 2(12), second subparagraph Article 2(12) Article 2(13) Article 2(13) Article 2(14) Article 2(14) Article 2(15) Article 3, first subparagraph Article 3(1) Article 3, second subparagraph Article 3(2) Article 4 Article 4 Article 5 Article 5 Article 6(1), first subparagraph, introductory wording Article 6(1), first subparagraph, introductory wording Article 6(1), first subparagraph, first to tenth indent Article 6(1), first subparagraph, (a) to (j) Article 6(1), second subparagraph Article 6(1), second subparagraph Article 6(2) Article 6(2) Article 7 to 12 Article 7 to 12 Article 13(1) Article 13(1) Article 13(2), introductory wording Article 13(2), introductory wording Article 13(2), first to fourth indent Article 13(2)(a) to (d) Article 14, introductory wording Article 14, introductory wording Article 14, first to third indent Article 14(a) to (c) Article 15(1), first subparagraph, introductory wording Article 15(1), first subparagraph, introductory wording Article 15(1), first subparagraph, first to third indent Article 15(1), first subparagraph, (a) to (c) Article 15(1), second subparagraph Article 15(1), second subparagraph Article 15(2) Article 15(2) Article 15(4) Article 15(3) Article 15(5) Article 15(4) Article 15a, first subparagraph, introductory and final words Article 16(1) Article 15a, first subparagraph, (a) and (b) Article 16(1)(a) and (b) Article 15a, second subparagraph Article 16(2) Article 15a, third subparagraph, first and second sentence Article 16(3), first subparagraph Article 15a, third subparagraph, third sentence Article 16(3), second subparagraph Article 15a, fourth subparagraph Article 16(4), first subparagraph Article 15a, fifth subparagraph Article 16(4), second subparagraph Article 15a, sixth subparagraph Article 16(5) Article 16 Article 17 Article 17 Article 18 Article 18(1), introductory and final words Article 19(1) Article 18(1), first and second indent Article 19(1)(a) and (b) Article 18(2), first subparagraph Article 19(2) Article 18(2), second subparagraph Article 19(3) Article 19  Article 20(1) Article 20(1) Article 20(2) Article 20(2) Article 20(3), first subparagraph Article 20(3), first subparagraph Article 20(3), second subparagraph  Article 20(3), third subparagraph Article 20(3), second subparagraph Article 21(1)  Article 21(2) Article 21  Article 22 Article 22 Article 23 Article 23 Article 24 Annex I Annex I Annex II Annex II Annex III Annex III Annex IV Annex IV Annex V Annex V  Annex VI  Annex VII